DISMISS; and Opinion Filed July 24, 2018.




                                              In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-18-00787-CV

                      IN RE WILLIAM CLIFFORD BUTLER, Relator

                 Original Proceeding from the 292nd Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. F92-20707 SV

                              MEMORANDUM OPINION
                       Before Justices Lang-Miers, Fillmore, and Stoddart
                                Opinion by Justice Lang-Miers
       In this original proceeding, relator seeks a writ of mandamus directing the district court

clerk to provide him access to the trial court record and trial transcript so that relator may review

the record and file a petition for writ of habeas corpus in the Texas Court of Criminal Appeals.

This Court does not have jurisdiction to issue a writ of mandamus against a district clerk unless it

is necessary to enforce our own jurisdiction. TEX. GOV’T CODE § 22.221(a) (court of appeals may

only issue writ of mandamus against district and county judges or as necessary to enforce

jurisdiction of appellate court); In re Wilkerson, No. 05-16-00322-CV, 2016 WL 1320815, at *1

(Tex. App.—Dallas Apr. 5, 2016, orig. proceeding) (mem. op.) (citing In re Simpson, 997 S.W.2d
939, 939 (Tex. App.—Waco 1999, orig. proceeding)). Relator has no appeal pending in this Court
and, therefore, our jurisdiction is not in jeopardy. Accordingly, we dismiss relator’s petition for

writ of mandamus for want of jurisdiction.




                                                  /Elizabeth Lang-Miers/
                                                  ELIZABETH LANG-MIERS
                                                  JUSTICE




180787F.P05




                                               –2–